The State of TexasAppellee/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 20, 2014

                                          No. 04-12-00316-CR

                                           Shawn Pierre LEE,
                                               Appellant

                                                   v.

                                       THE STATE OF TEXAS,
                                             Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR6846
                            Honorable George H. Godwin, Judge Presiding

                                             O R D E R

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

        This court’s previous attempts to obtain the missing court exhibits for the above referenced
case have been unsuccessful. It is, therefore, ORDERED that this appeal is abated to the trial court
for a hearing to determine if Trial Court Exhibits 1-4, admitted on May 2, 2012, are either lost or
destroyed in accordance with Texas Rule of Appellate Procedure 34.6(f)(4). TEX. R. APP. P.
34.6(f)(4). If such documents have been either lost or destroyed, the trial court is ORDERED to
make a determination of whether the exhibits can “be replaced by agreement of the parties or with a
copy determined by the trial court to accurately duplicate with reasonable certainty the original
exhibit[s].” Id.

        It is FURTHER ORDERED that this court’s letter dated September 9, 2013, setting this
appeal for submission on October 8, 2013, is WITHDRAWN.

        The trial court is ORDERED to supplement the clerk’s record with its findings no later than
April 25, 2014.

           It is so ORDERED on the 20th day of March, 2014.

                                                                      PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court